Kupferman, J. P., and Milonas, J., dissent in a memorandum by Milonas, J., as follows:
I would reverse the conviction. In my opinion, the physical evidence should have been suppressed. This is an appeal from a judgment, entered March 19, 1981, in the Supreme Court, New York County (Fitzer, J., at plea and sentence; Moldow, J., at the pretrial hearing), convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree and sentencing him to an indeterminate term of incarceration of from one to three years. Execution of sentence has been stayed pending appeal. Defendant’s conviction arose out of an incident which occurred on the afternoon of June 1, 1979 when Special Agent Marvin Siegal of the drug enforcement went to an apartment building at 308 East 18th Street in Manhattan to serve a subpoena on a resident on the fourth floor. He did not recall how he entered the building from the street, or whether the outer door was locked. When Agent Siegal failed to gain entry to his destined apartment, he walked downstairs. On the second floor landing, as he passed by the door of apartment 2A, he overheard a conversation taking place inside. Agent Siegal stated that he overheard someone ask, “[h]ow much” and another person reply, “[a] thousand dollars,” and then “[t]his .357 is too big,” followed by “[t]his is what they used in and wore at their side in World II.” He was not certain whether there were two or three persons engaged in the conversation but believed the subject to be about guns. Agent Siegal thereupon departed the building and located Police Officer Jerry Corbo on the street. After informing Corbo of what had transpired, Siegal accompanied by Corbo and two other officers, returned to the hallway outside apartment 2A. From within, they heard the telephone ring and a muffled voice speak into it. According to Agent Siegal, someone inquired “[i]s it cool to talk on the phone?” and another person uttered “[w]ell, you can use black shirts for black beauties and white shirts for amphetamines.” A voice, which he later recognized as the defendant’s, mentioned the word “coke” and asserted, “[i]f you use codes the Grand Jury can’t do anything to you.” Officer Corbo testified that someone said into the telephone, “[i]f we say white shirts and black shirts the Grand Jury can’t indict us,” and then somebody stated, “[a] 7.65 millimeter is okay but I will take one of these anytime.” There was also the sound of the action of a gun being cocked several times. Agent Siegal and the police officers went back to the ground floor of the building. A moment later, two people left apartment 2A and came downstairs. Agent Siegal detained them, identified himself and advised them of their constitutional rights. Upon being questioned as to what they had been doing in the apartment, they explained that they had been visiting a friend. One of them also declared that they had unsuccessfully attempted to purchase “quaaludes” there. Officer Corbo stated that one of the men offered to escort the police officers to the door of the apartment and knock on it. Officer Corbo and several other policemen thereupon accompanied him upstairs. At least one of the officers was carrying a shotgun, which was drawn as the man rapped on the door. As the door was opened by the defendant, Officer Corbo had a view of the interior of the apartment. Directly in front of the door he observed a table; *512a second table was located on the left side of the room. Resting on the two tables were a “three-beam scale”, boxes and jars of pills, a plastic bag with white powder, and wooden cigar boxes without lids containing marihuana, and “various jars containing different colored pills and tablets.” The officers then entered the apartment, where Officer Corbo noted a sawed-off shotgun and a carbine rifle leaning against a closet door, as well as other boxes and jars situated along a wall of the apartment. Agent Siegal testified that when he subsequently arrived on the scene, he saw jars, boxes, vials with pills, and what appeared to be marihuana, some plastic bags with white powder, scales and one or two rifles or shotguns. The defendant was thereupon placed under arrest and the contraband seized. However, the defendant claimed that when he opened the door to his apartment, he saw the face of one of the men who had just departed. The next thing he knew, the door was being pushed in, and a shotgun was pointed against his chest. Even assuming that Agent Siegal was in the building lawfully, and he testified to having no memory of the means through which he gained entry, and assuming that the information obtained by him as a result of the overheard conversation could be used as the basis for further action, there is still the issue of whether there existed such exigent circumstances as would justify the ensuing warrantless search and seizure. (Payton v New York, 445 US 573.) Until the police made their way to apartment 2A, the defendant had no knowledge whatever that either he or his home were the object of police interest. There was, thus, hardly a danger that tangible evidence was in imminent danger of being destroyed, nor was the suspect in the process of fleeing or likely to take flight in the near future, nor was there any basis for concluding that anyone’s life was in jeopardy. Therefore, none of the reasons for invoking the exigent circumstances exception to the requirement that searches and seizures be undertaken pursuant to a warrant was available to the officers in the instant situation. (See People v Clements, 37 NY2d 675, cert den sub nom. Metzger v New York, 425 US 911, wherein the Court of Appeals found that the seizure which occurred in that case was conducted to prevent the threatened disappearance of tangible evidence.) Moreover, the police presence in and around the building was considerable, so there would have been no opportunity for the defendant to escape undetected. Nor can the “plain view” doctrine be reasonably applied. There was no evidence introduced to demonstrate that the man who purportedly volunteered to take the police to the apartment had the requisite degree of authority and control over the premises to permit legal entry. (See People v Cosme, 48 NY2d 286.) While the officers may have possessed reasonable suspicion to believe that there was criminal activity afoot, the overheard conversations alone cannot be deemed sufficient probable cause to arrest. Yet, when the police officers approached defendant’s apartment door, at least one of them was armed with a shotgun which was raised at the defendant as he opened the door. This is scarcely an instance of contraband being in plain view in premises to which the police have gained legitimate access. If we sanction officers forcing themselves into an individual’s apartment merely because they have overheard an incriminating conversation, then we permit the diminution of the protection afforded against unreasonable searches and seizures. While there is clearly a degree of inconvenience and delay involved in procuring a warrant, this is a slight price to pay for the continued strength of our constitutional guarantees. In People v Lee (83 AD2d 311), this court recently decided that the mere presence of narcotics, without more, is not such an exigent circumstance as would permit entry into private premises without a proper warrant. The rationale underlying that decision is equally applicable to all contraband, including weapons. Unless there is some ground for believing *513there is an immediate risk that the tangible evidence would be disposed of or that the suspect might flee or that there is a peril to human life, the officers are under a constitutional duty to obtain a warrant before undertaking any search. Since none of these factors was present here, the warrantless search and seizure was improper, and the physical evidence seized should have been suppressed.